Citation Nr: 1129225	
Decision Date: 08/09/11    Archive Date: 08/16/11

DOCKET NO.  08-07 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina



THE ISSUE

Entitlement to a total disability rating based upon individual unemployability due to a service-connected disability (TDIU).   



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1998 to October 1999.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.   That decision denied the Veteran's claim for entitlement to TDIU.  

The Board notes that the RO issued a Statement of the Case in February 2008 with regard to the Veteran's claim for an increased rating for his lumbosacral spine disability.  However, the Veteran specifically excluded that issue when he filed a VA Form 9 in March 2008 in order to perfect the current appeal.  As such, that issue is not before the Board.  See 38 C.F.R. §§ 20.200, 20.302 (2010).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND
The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  

In this case, there appear to be outstanding records that may be relevant to the Veteran's claim.  Specifically, a May 2007 private treatment record indicates that the Veteran was referred for a physical examination due to a worker's compensation injury involving his low and middle back.  The Board notes that the Veteran is service-connected for residuals of a fracture at L2 with chronic lower back pain and spondylodiskitis at L2-L3.  However, it does not appear that his worker's compensation records have been requested or associated with the claims file.  Therefore, the RO should attempt to obtain such records.  

In his March 2008 VA Form 9, the Veteran also indicated that he had  obtained unemployment benefits for his service-connected back disorder through the North Carolina Employment Security Commission, effective January 2008.  The record does contain a September 2008  North Carolina Employment Security Commission determination indicating that  state law required that he be deemed unable to work due to his July 2007 claim for disability benefits with the Social Security Administration (SSA) under federal law.  However, the claims file does not contain any decisions pertaining to unemployment benefits or the complete records upon which such a decision was based.  Therefore, the RO should obtain any available unemployment records.

Moreover, the claims file does not contain a copy of the decision to grant or deny SSA benefits or the complete records upon which that decision was based.  Under 38 U.S.C.A. § 5107(a), VA's duty to assist specifically includes requesting information from other Federal departments or agencies.  Where there has been a determination that the veteran is entitled to SSA benefits, the records concerning that decision are often needed by the VA for evaluation of pending claims and must be obtained. See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Therefore, the RO should obtain and associate such records with the Veteran's claims file.

In addition, the Veteran submitted an updated VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, in September 2008 indicating that he was receiving educational training in computer systems technology that he expected to be complete in March 2010, which would have been over one year ago.  Accordingly, because his educational level and employment qualifications and/or status may have changed, the Veteran's updated educational and employment information should be requested and associated with the claims file.  

Lastly, as this case is already being remanded, ongoing medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should request that the Veteran provide the names, addresses, and approximate dates of treatment of all health care providers, both VA and private, who have treated him for his service-connected spine disability.  After securing any necessary release, the RO/AMC should request any records identified that are not duplicates of those contained in the claims file.  If any requested records are unavailable, then the file should be annotated as such and the Veteran should be so notified.

The RO/AMC should obtain all relevant ongoing VA treatment records, if any, dated from January 2004 to the present.

2.  The RO/AMC should ask the Veteran to provide his current education, training, and employment status, to include how many years of college and training he has completed, as well as any professional and/or vocational degrees or certificates obtained.  

3.  The RO/AMC should obtain all documents pertaining to the Veteran's worker's compensation claim, to include any medical records underlying that determination.  All attempts to procure these records should be documented in the file.  If the RO/AMC cannot obtain these records, documentation to that effect should be included in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

4.  The RO/AMC should obtain all documents pertaining to an unemployment determination from the North Carolina Employment Security Commission, to include any medical records underlying that decision.  All attempts to procure these records should be documented in the claims file.  If the RO/AMC cannot obtain these records, documentation to that effect should be included in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

5.  The RO/AMC should obtain and associate with the claims file the decision of the Social Security Administration (SSA) to award or deny benefits to the Veteran and the records upon which SSA based its decision.  If the search for such records has negative results, the claims file must be properly documented as to the unavailability of these records. 

6.  After completing these actions, the RO/AMC should conduct any other development as may be indicated by a response received as a consequence of the action taken in the preceding paragraphs.  Further development may include affording the Veteran an additional VA examination.

7.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


